Citation Nr: 0418927	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  02-22 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1941 to May 1947, 
and from January 1948 to August 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
that denied the veteran's claim of entitlement to service 
connection for hearing loss.  A hearing before the 
undersigned Veterans Law Judge at the RO (i.e. a travel board 
hearing) was held in February 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the veteran has consistently reported, 
in statements and his testimony at a Travel Board hearing, 
that he felt his current hearing loss was related to noise 
exposure which he had in service, working on radios in 
fighter aircraft, and particularly to an incident which he 
alleged occurred in December 1941, in which a bomb landed 
very close to him, causing him to be flung down on his back, 
and immediately impairing his hearing.  While the veteran's 
service medical records do not contain a report of this 
incident, they do contain service records which indicate that 
the veteran, in December 1954 and January 1955, complained of 
back pain which he related to the December 1941 incident.  
The veteran's DD-214 does indicate that his position in 
service was that of a ground control approach technician.  
The veteran's seperation examination however does indicate a 
normal level of hearing upon seperation.

However, the Board also notes that the veteran has submitted 
several private records, most notably, two statements from a 
private physician dated November 2001 and May 2002, which 
indicate that it was that examiner's opinion that it was as 
least as likely as not that the veteran's current hearing 
loss was as a result of noise exposure in service.  In light 
of these opinions, the Board is of the opinion that the 
veteran should be sent for a VA examination, to determine the 
etiology of the veteran's hearing loss, and specifically 
whether or not it is related to service.

The Board regrets the additional delay in the adjudication of 
the veteran's claim that a remand will entail.  However, it 
is necessary to ensure that the veteran gets all 
consideration due him under the law.

Accordingly, this claim is remanded for the following 
actions:

1.	The RO should contact the veteran and request 
that he provide the names and addresses of all 
physicians from which he has received treatment 
for his hearing loss.  After obtaining any 
necessary releases, the RO should obtain all 
records not already associated with the 
veteran's claims file.

2.	A VA examination should be conducted by an 
audiologist to determine the etiology and 
severity of the veteran's hearing loss.  The 
claims folder should be made available to the 
examiner for review prior to the examination.  
All necessary tests and studies should be 
accomplished.  A complete history of the 
veteran's noise exposure should be obtained.  A 
complete rational for any opinion expressed 
should be included in the report.  The examiner 
should offer an opinion as to whether it is at 
least as likely as not (i.e., is there at least 
a 50 percent probability) that the veteran's 
hearing loss is related to service, to include 
whether it is related to any specific acoustic 
trauma the veteran had in service.

3.	Thereafter, the RO should re-adjudicate the 
claim on appeal.  If any benefit sought is not 
granted, the veteran should be furnished a 
supplemental statement of the case, and an 
opportunity to respond.  The case should then be 
returned to the Board, if in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




